— In an action, inter alia, for a permanent injunction, defendants appeal from an order of the Supreme Court, Queens County, dated December 10, 1979, which, upon certain conditions, granted plaintiffs motion for a preliminary injunction enjoining defendants from commencing an action to foreclose a mortgage on certain real property located in New Jersey. Order reversed and plaintiffs motion is denied, without costs or disbursements. On this record, it is our view that Special Term improvidently exercised its discretion in granting plaintiffs motion for a preliminary- injunction. (See, generally, 7A Weinstein-Korn-Miller, NY Civ Prac, pars 6301.12, 6301.13, 6301.14, 6301.26, 6301.27; cf. Bankers Trust Co. v Braten Apparel Corp., 68 AD2d 810, 811.) Hopkins, J. P., Titone, Gulotta and Cohalan, JJ., concur.